Citation Nr: 1525269	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability (claimed as residuals from removal of a pilonidal cyst).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had a period of active duty for training from July 1988 to October 1988.  She also had prior and subsequent service in the Army National Guard and subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that her PTSD has been medically linked to service and that there is corroborating evidence to verify an in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b);    38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R.              § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of her psychiatric disability were caused by military sexual trauma (MST).  The evidence shows that she was first diagnosed with PTSD as early as 2012.  This diagnosis has been confirmed by various other (VA and private) medical professionals since.  The Board thus finds that the appellant has the current psychiatric disability of PTSD.

While the appellant's service treatment records are negative for objective evidence of MST, the Veteran is competent to report a history of MST and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant has consistently reported in multiple lay statements and sworn testimony, as well as in VA medical records, that she was the victim of MST.  Moreover, she submitted a statement from a fellow service member in the Army National Guard indicating that he served with the appellant in 1988 and corroborating several of the appellant's assertions regarding the assault incident.  The Board notes that the mere fact that the appellant's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is both internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the appellant's report of MST to be credible.  Menegassi.  VA treatment records dated from 2012 note the appellant's reports of MST and assessments of PTSD based in part on MST.  Notably, an October 2012 VA treatment record notes that the appellant's "past traumas (to include MST) meet the full DSM-IV TR diagnosis for PTSD."  Considering this evidence and the holding in Menegassi, and resolving reasonable doubt in favor of the appellant, the Board finds that the medical opinion evidence supports corroborating the stressor.  Thus, the Board finds there was an in-service personal assault stressor.

Finally, there is evidence linking the appellant's PTSD to her MST.  As noted above, VA providers have connected her PTSD with her MST.  Accordingly, as the Board has found the appellant's reports of an MST stressor to be credible, and there is evidence suggesting a nexus between her PTSD and MST, the Board resolves all reasonable doubt in favor of the appellant and finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran alleges that she has a low back disability due to a tail bone injury while doing sit-ups during her active duty for training service.  See March 2014 statement.  She stated that as a result of such injury, she later developed a pilonidal cyst and has residual back pain as a result.  Treatment records show removal of a pilonidal cyst in July 1990 and an August 2012 VA treatment record notes back problems and that the Veteran takes ibuprofen daily.  The Veteran has been inconsistent regarding when this injury occurred (she has indicated the injury occurred in 1987 during her National Guard service, but has also indicated this occurred during her active duty service for training, which is in 1988); however, affording the Veteran every benefit of the doubt and assuming an injury did occur during her period of active duty for training, the Board finds that a VA medical opinion is needed to determine whether she has any current back disability related to such injury (and removal of the pilonidal cyst). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any and all outstanding or updated VA and/or private treatment records.

2.  Then arrange for the Veteran to be examined by an appropriate provider to determine the existence, nature, and likely etiology of a low back disability (residuals from a pilonidal cyst).  The entire record, to include this remand, must be reviewed by the provider.  Based on review of the record and examination of the Veteran, please respond to the following: 

(a)  Diagnose any and all low back disability entities.  The examiner should discuss whether the Veteran has any residuals from removal of a pilonidal cyst that can manifest as a low back disability.

(b)  As to any diagnosed low back disability, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's period of active duty for training (July 1988 - October 1988) and specifically due to an injury to the tailbone therein?  

The examiner should provide a rationale for all opinions, to include discussion of the Veteran's allegations that the tailbone injury during service led to her developing a pilonidal cyst, which then led to low back problems.

3.  Then review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


